Title: From James Madison to William Thornton, 8 August 1801
From: Madison, James
To: Thornton, William


My dear Sir
Augst 8. 1801
I have duly recd. your obliging letter of the 30th. ult: and thank you very sincerely for your attention to the request I left for you. I am sorry to find Mr. Harbough disposed to require the advances intimated by you; it being neither very convenient, nor otherwise eligible to make them. If he shoul⟨d⟩ relinquish this condition, and will provide stables & a carriage house of any kind that will be tight and safe, I am content to become his tenant on the terms first understood, to wit 600 or 620 dollars a year. It will be indispensable however tha⟨t⟩ he have the house ready to receive my family by the 1st da⟨y⟩ of Ocr. at farthest, and that he have the plaistering particularly the Chambers immediately to be used, finished as much before that date as possible. Should he persist in requiring advances, I must ask the favor of you to decide according to your own judgment between other offers that can be thoroughly relied on, & that of Messr. T. ⟨& V.⟩ whose terms are 500 dolrs. a year, with the privilege of la⟨ying⟩ out 100 or 150 in repairs. J. Payne can tell you at what time we entered the House, but it is proper to remark that sundry necessary repairs of which he also knows the amount, will be claimed as a deduction. Should they object to this it can be arranged, perhaps with the Navy department from which the House was recd—and who paid rent to the middle of June, some time after I took possession. It would be unreasonable that rent should be paid by two tenants at the same time, and repairs also made by one of them; and if the repairs are to fall on either of the tenants, it ought rather to be on the tenant during whose use of the House the repairs became necessary, than on the tenant succeeding. In the present case the end can be attained or nearly so by a bare relinquishment of double rent on the part of the proprs. Nothing passed as to a deduction in case of a surrender of the House before the end of the quarter. In case they should be disappointed of my continuance to keep the House, I should not wish to urge this point, and should even be willing to accomodate them with as early a surrender as practicable, especially if they should be so with respect to the repairs.
I hope you did not take my invitation to this quarter as a mere compliment, or as limited to yourself. I can assure you with great truth that both Mrs. M. & myself, would be much gratified in the opportunity of welcoming yourself & the Ladies to our recess, & that I am Dear [Sir] Your friend & Servt
James Madison
 

   RC (NjP). Docketed by Thornton.


   Letter not found.


   Washington builder Leonard Harbaugh was a native of Pennsylvania who had developed a career as a successful contractor in Baltimore before moving to Washington in 1792. In addition to his public buildings and a bridge over Rock Creek, in 1798–1800 he had constructed the buildings which housed the treasury and the war office (John C. Van Horne and Lee W. Formwalt, eds., The Correspondence and Miscellaneous Papers of Benjamin Henry Latrobe [3 vols.; New Haven, 1984–88], 3:673 n. 5).


   Jonah Thompson and Richard Veitch, merchants located on King Street in Alexandria, owned the property JM rented between August 1800 and May 1801. In October 1801 they advertised for rent the building “lately occupied by Mr. Madison” (DNA: RG 59, DB, p. 88; Alexandria Advertiser and Commercial Intelligencer, 6 Aug. 1801; Washington Federalist, 19 Oct. 1801).


   John C. Payne (b. 1782), Dolley Madison’s brother, occasionally lived with the Madisons and after JM left public office served as his amanuensis (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 1:xvi, xviii).

